DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 7-14 with traverse in the reply filed on August 2, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This application is in condition for allowance except for the presence of claims 1-6, and 15-20 directed to inventions non-elected without traverse.  Accordingly, claims 1-6, and 15-20 been cancelled.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 21, 2020 was considered by the examiner.
Examiner reminds Applicant, TSMC, and all persons of their duty under 37 CFR 1.56.


Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art is US 2018/0151559 A1, where at least figure 3A shows…
a standard cell (304) and a tap cell (302) adjacent to each other 9at least figure 3A shows this); 
a first well having a first dopant type (A) and a second well having a second dopant type (B) continuously extending through the standard cell (304) and the tap cell in an X direction (302) (Where B so continuously extends through 304 and 302), 
However, this prior art does not teach that the first well has in the tap cell has a first jog, or section of the first well, extending into the second well. As can be seen in figure 3A, it is the second well which has a jog extending into the first well. Further, if Examiner where to flip the first and second well, then the second well would not be continuously extending through the standard cell and the tap cell in an X direction.
Examiner also discovered the following additional prior art references:
US 8,561,003 B2: this reference does not teach the jogs.
US 2002/0105049 A1: this reference does not teach the jogs.
US 2021/0175171 A1: this reference does not teach the jogs.
The attached PTO-892 contains additional references. However, these references do no teach the limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/Primary Examiner, Art Unit 2822